Orders of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about September 25, 1997, terminating respondent’s parental rights to the subject children and committing the children’s guardianship and custody to petitioner Commissioner of the Administration for Children’s Services for purposes of adoption, upon fact-finding determinations of abandonment, unanimously affirmed, without costs.
The findings of abandonment are supported by clear and convincing evidence, namely, the testimony of petitioner’s case manager, that respondent failed to maintain contact with either the children or petitioner for more than six months immediately preceding the filing of the petitions. Family Court’s determination that respondent’s testimony, claiming to have visited the children, was not credible has ample basis in the *289record and should not be disturbed on appeal (see, Matter of Jose Ramon V., 264 AD2d 661). Family Court properly exercised its discretion in dispensing with a dispositional hearing where respondent did not request a hearing although given opportunity to do so (see, Matter of Noelle Denise P., 271 AD2d 382). Family Court also properly exercised its discretion in denying an adjournment to permit settlement discussions where the children had been in foster care for almost eight years, the case had been pending for more than a year and had previously been adjourned for four months, and thus the parties had ample time to discuss a settlement (see, Matter of Mark M., 267 AD2d 1045, 1047). The denial of an adjournment to call a witness was also proper where counsel failed to subpoena, interview or even identify the witness, or indicate how his or her testimony would add anything that was material to the case (see, Matter of Westchester County Dept. of Social Servs. [Matter of Ashanti R.] v Felicia R., 215 AD2d 671, 672-673, lv denied 86 NY2d 708). Concur — Nardelli, J. P., Tom, Andrias, Buckley and Friedman, JJ.